Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 21, 23, 28-32, 45, 46, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cline (US Patent no. 6,267,063). Cline discloses a closet storage system comprising all the claimed features of applicant’s invention as illustrated below.

    PNG
    media_image1.png
    675
    1052
    media_image1.png
    Greyscale


Regarding claim 46. (New), the closet storage system of claim 45, Cline discloses wherein the vertical portion of the first side bracket has a recessed portion (see illustration below) including at least one of the plurality of openings (140).

    PNG
    media_image2.png
    426
    1155
    media_image2.png
    Greyscale

Regarding claim 52 (New), the closet storage system of claim 30, wherein the support surface of the curved hang rod support member is disposed directly below the first end surface of the support structure (see illustration below).


    PNG
    media_image3.png
    594
    923
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cline (US Patent no. 6,267,063) in view of MacFarlane (US Patent no. 3,563,182). Cline discloses a closet storage system comprising all the claimed features of applicant’s device except for the first shelf trim and the first side bracket are separate components.
MacFarlane teaches a closet storage system comprising: a hang rod (68, figure 4) including opposing first and second end portions; a back channel (24) configured to be mountable along a back wall of a closet; first and second side brackets (12) configured to be mountable along opposing first and second sidewalls of the closet; a first shelf trim (14) configured to be coupled to the first side bracket; a second shelf trim (the other trim 14) configured to be coupled to the second side bracket; a shelf (planar 
It would have been obvious to one of ordinary skilled in the art to have modify the shelf system of Cline such that shelf trim and side bracket are of separate components as taught to be desirable by MacFarlane for replacement purposes and since it has been held that contrasting a formerly integral structure into various elements involveds only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claims 41-44 and 47-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive.  Regarding Cline reference, applicant argues that Cline trim which applicant equates to bracket cap 160 coupled to bracket 122 does not extend over the front edge and partially under the bottom surface of the first edge portion of the shelf as required by claim 21.   Applicant’s assessment of the Cline reference rejection is incorrect.   As illustrated above, the front portion of bracket 122 is labeled as the “trim” and the rear portion of the bracket 122 is labeled as the “side bracket”.  The front portion of the bracket 122 (constitute as the claimed trim)  is coupled (e.g. by definition  

    PNG
    media_image4.png
    338
    776
    media_image4.png
    Greyscale

Furthermore, it is noted that claim 22 which recited that the first side bracket and the 1st shelf trim are separate components was not rejected under Cline.
The rejections to Crandall and Obrock have been removed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is 571-272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc